United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-3874
                    ___________________________

                               David I. Namer

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                         United States of America

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                        Submitted: August 4, 2016
                         Filed: August 11, 2016
                             [Unpublished]
                             ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.
      Federal prisoner David I. Namer appeals the district court’s1 adverse grant of
summary judgment in this Federal Tort Claims Act action alleging delay by the
Bureau of Prisons in providing him adequate medical care. After careful de novo
review, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (de novo
review of grant of summary judgment), we conclude that summary judgment was
appropriate for the reasons stated by the district court in its thorough and careful
opinion. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-